Case: 10-40236     Document: 00511574701         Page: 1     Date Filed: 08/17/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 17, 2011
                                     No. 10-40236
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ROBERT ANDREW QUIROGA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 1:09-CR-1194-1


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Robert Andrew Quiroga pleaded guilty to one count of possession with
intent to distribute more than 500 grams of cocaine and was sentenced to 84
months of imprisonment and five years of supervised release. As his sole issue
on appeal, Quiroga complains that the district court reversibly erred in failing
to investigate and rule on his pro se written motion to remove appointed counsel.
        Quiroga’s argument is without factual support in the record and is
meritless. During a pre-trial hearing before the magistrate judge and while

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 10-40236    Document: 00511574701     Page: 2   Date Filed: 08/17/2011

                                 No. 10-40236

represented by appointed counsel, Quiroga requested that the court appoint him
new counsel.    The magistrate judge inquired into Quiroga’s basis for his
dissatisfaction with counsel and ensured that Quiroga was satisfied with the
measures his counsel would take to address his concerns. The court then denied
the oral motion for appointment of counsel. On the same day, a “motion to
remove court appointed attorney,” bearing a hand-written date of September 20,
2009, was mailed to the Honorable Hilda Tagle (who was not the presiding
judge) from the Raymondville, Texas, facility where Quiroga was imprisoned.
While this motion was not filed into the record until approximately two weeks
later, the record does not support Quiroga’s claim that the written pleading was
a renewed motion for the removal of counsel. Rather, the record demonstrates
that the written motion is duplicative of Quiroga’s oral motion, which the court
denied after investigating Quiroga’s complaints about his counsel.
      Accordingly, Quiroga’s conviction and sentence are AFFIRMED.




                                       2